                Case 6:19-cv-00506-MK         Document 7    Filed 04/24/19     Page 1 of 4




      Karen O'Kasey, OSB No. 870696
      E-mail: kok@hartwagner.com
      Andrew T. Weiner, OSB No. 115485
      E-mail: atw@hartwagner.com
      HART WAGNER LLP
      1000 S.W. Broadway, Twentieth Floor
      Portland, Oregon 97205
      Telephone: (503) 222-4499
      Facsimile: (503) 222-2301

              OfAttorneysfor Defendants



                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                            EUGENE DIVISION


      WILLIAM LUCERO,
                                                                              No. 6:19-cv-00506-MK
                     Plaintiff,

                                                           STIPULATED MOTION TO DISMISS
      NORTH BEND SCHOOL DISTRICT #13, a                           FEDERAL CLAIMS AND TO
      municipal corporation of the State of Oregon;             REMAND REMOVED ACTION
      NORTH BEND SCHOOL DISTRICT #13
      BOARD OF DIRECTORS; WILLIAM
      YESTER, individually and in his capacity as
      Superintendent for NORTH BEND SCHOOL
      DISTRICT #13; and REBEKAH JACOBSON,
      individually and in her capacity as attorney for
      NORTH BEND SCHOOL DISTRICT #13,

                     Defendants.



              William Lucero ("plaintiff) andNorth Bend School District #13, North Bend School

      District #13 Board of Directors, William Yester, and Rebekah Jacobson (collectively

      "defendants") stipulate as follows:

      ///


      ///
                                                                               HART WAGNER LLP
Page 1 -    STIPULATED MOTION TO DISMISS FEDERAL                         1000 S.W. Broadway, Twentieth Floor
            CLAIMS AND TO REMAND REMOVED ACTION                                 Portland, Oregon 97205
                                                                              Telephone: (503) 222-4499
                                                                               Facsimile: (503) 222-2301
               Case 6:19-cv-00506-MK          Document 7      Filed 04/24/19      Page 2 of 4




             1. On March 11,2019, plaintiff commenced an action in the Coos County Circuit Court

   entitled William Lucero v. North Bend School District #13, a municipal corporation ofthe State

   ofOregon, North Bend School District #13 Board ofDirectors, William Yester, individually and

   in his capacity as Superintendentfor North Bend School District #13, andRebekah Jacobson,

   individually andin hercapacity as attorneyfor North BendSchool District #13, Case No.

    19CV11318 (the "Action").

             2. On April 8,2019, after acknowledging service of the complaint, defendants filed a

   notice of removal of the Action pursuantto U.S.C. §§ 1441 and 1446 with the United States

   District Court in the District of Oregon, Eugene Division.

             3. On April 8, 2019, defendants completed the removal process by filing a conformed

    copy of the notice of removal with the Coos County Circuit Court.

             4. The Action includes two federal law claims brought pursuant to 42 U.S.C. § 1983.

    Plaintiffs seventh claim for reliefalleges deprivation of plaintiffs constitutionally protected

    property interest, and plaintiffs eighth claim for relief alleges deprivation ofplaintiffs

    constitutionally protected liberty interest.

             5. After conferral, plaintiff agrees to dismiss the two federal law claims with prejudice,

    and the parties agree that the remaining claims should be remanded tothe Coos County Circuit

    Court.

             6. Tothatend, the parties hereby stipulate that plaintiffs seventh and eighth claims for

    relief brought pursuant to 42 U.S.C. § 1983 bedismissed with prejudice, and the Action be

    remanded to the Coos County Circuit Court forresolution of plaintiffs remaining claims.

    ///


    ///



Page 2- STIPULATED MOTION TO DISMISS FEDERAL                                1000 J*™^                        Floor
          CLAIMS AND TO REMAND REMOVED ACTION                                     Portland, Oregon 97205
                                                                                 Telephone: (503) 222-4499
                                                                                 Facsimile: (503) 222-2301
               Case 6:19-cv-00506-MK          Document 7      Filed 04/24/19      Page 3 of 4




            7. The parties further stipulate that each party shall bear its own attorneys' fees and costs

   with respect to the removal and subsequent remand of the Action pursuant to this stipulationand

   order.


            Respectfully submitted this 24th day of April, 2019.

                                                         HART WAGNER, LLP


                                                 By:     /s/ Karen O'Kasey
                                                         Karen O'Kasey, OSB No. 870696
                                                         kok@hartwagner.com
                                                         Andrew T. Weiner, OSB No. 115485
                                                         atw@hartwagner.com
                                                         Of Attorneys for Defendants



                                                         RI LAW GROUP, LLC


                                                 By:     /s/K RolandIparraguirre
                                                         H. Roland Iparraguirre, OSB No. 972890
                                                         roland@rilawgroup.com
                                                         Shannon N. Rickard, OSB No. 011572
                                                         Of Attorneys for Plaintiff




                                                                                  HART WAGNER LLP
Page 3- STIPULATED MOTION TO DISMISS FEDERAL                                1000 ^S^SS^S^         Floor
       CLAIMS AND TO REMAND REMOVED ACTION                                        Portland, Oregon 97205
                                                                                 Telephone: (503)222-4499
                                                                                 Facsimile: (503) 222-2301
              Case 6:19-cv-00506-MK         Document 7     Filed 04/24/19    Page 4 of 4




                                     CERTIFICATE OF SERVICE


           I hereby certify that on the 24th day of April, 2019,1 served the foregoing STIPULATED

    MOTION TO DISMISS FEDERAL CLAIMS AND TO REMAND REMOVED ACTION

    on the following party at the following address:

           H. Roland Iparraguirre
           Shannon N. Rickard
           RI Law Group, LLC
           10121 SE Sunnyside Rd Ste 300
           Clackamas, OR 97015
                  OfAttorneysfor Plaintiff

    by electronic means through the Court's Case Management/Electronic Case File system.

                                                       /s/Karen OKasey
                                                       Karen O'Kasey




                                                                               HART WAGNER LLP
Page 1 - CERTIFICATE OF SERVICE                                          1000 S.W. Broadway, Twentieth Floor
                                                                                Portland, Oregon 97205
                                                                              Telephone: (503) 222-4499
                                                                              Facsimile: (503) 222-2301
